Exhibit 10.1

FIRST AMENDMENT TO LEASE

FIRST AMENDMENT TO LEASE dated as of this 24th day of February 2016 (the
“Effective Date”) by and between 91 HARTWELL AVENUE TRUST (“Landlord”) and
INOTEK PHARMACEUTICALS CORPORATION., a Delaware corporation (“Tenant”).

RECITALS

By Lease dated May 29, 2015 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 11,125
square feet of rentable floor area (the “Rentable Floor Area of the Initial
Premises”) on the second (2nd) floor of the building (the “Building”) known as
and numbered 91 Hartwell Avenue, Lexington, Massachusetts (referred to herein as
the “Initial Premises”).

Landlord and Tenant have agreed to increase the size of the Initial Premises by
adding thereto an additional 3,888 square feet of rentable floor area (the
“Rentable Floor Area of the First Additional Premises”) located on the third
(3rd) floor of the Building, which space is shown on Exhibit A attached hereto
and made a part hereof (the “First Additional Premises”) upon the terms and
conditions set forth in this First Amendment to Lease (the “First Amendment”).

Landlord and Tenant are entering into this instrument to set forth said leasing
of the First Additional Premises and to amend the Lease.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1. Effective as of the later of (i) July 1, 2016, and (ii) delivery by Landlord
to Tenant of the First Additional Premises with the Landlord’s Work in the First
Additional Premises (defined in Section 7 hereinbelow) having been completed
(the “First Additional Premises Commencement Date”), the First Additional
Premises shall constitute a part of the “Premises” (and “Tenant’s Premises”)
demised to Tenant under the Lease, so that the “Premises” and “Tenant’s
Premises” (as defined in Sections 1.1 and 2.1 of the Lease), shall include both
the Initial Premises and the First Additional Premises and shall contain a total
of 15,013 square feet of rentable floor area. As soon as may be convenient after
the First Additional Premises Commencement Date has been determined, Landlord
and Tenant agree to join with each other in the execution of a written
declaration in which the First Additional Premises Commencement Date shall be
stated, which declaration Landlord shall prepare and promptly send to Tenant
after the First Additional Commencement Date has been determined in accordance
with this Section 1.

 

Page 1



--------------------------------------------------------------------------------

2. It is understood and agreed that the extension option contained in
Section 2.4.1 of the Lease may be exercised by Tenant with respect to (i) the
Initial Premises only, (ii) the First Additional Premises only or (iii) to the
Initial Premises and First Additional Premises collectively, upon all of the
same terms and conditions set forth in said Section 2.4.1 except that Tenant
shall notify Landlord in its Exercise Notice whether it elects to extend for
option (i), (ii) or (iii) above.

 

3. (A) Annual Fixed Rent for the Initial Premises shall continue to be payable
as set forth in the Lease through the expiration of the Original Term on
February 28, 2023.

(B)(i) Annual Fixed Rent for the First Additional Premises from the First
Additional Premises Commencement Date through August 31, 2018 shall be payable
at the annual rate of $112,752.00 (being the product of (i) $29.00 and (ii) the
Rentable Floor Area of the First Additional Premises (being 3,888 square feet)).
Notwithstanding the foregoing, so long as no Event of Default of Tenant exists
(as defined in Section 7.1 of the Lease), Annual Fixed Rent shall not be payable
by Tenant for the period from the First Additional Premises Commencement Date
through the date which is ninety (90) days subsequent to the First Additional
Premises Commencement Date provided, however, that (i) during such period Tenant
shall be required to comply with all other terms and conditions of the Lease (as
herein amended) as and at the times provided therein, and (ii) notwithstanding
any other provision in this First Amendment, if the First Additional Premises
Commencement Date has not occurred by July 31, 2016 then the date referenced in
this sentence above as three (3) calendar months after the First Additional
Premises Commencement Date shall be extended for one (1) day for each beyond
July 31, 2016 until the First Additional Premises Commencement Date occurs.

(ii) Annual Fixed Rent for the First Additional Premises from September 1, 2018
through August 31, 2020 shall be payable at the annual rate of $114,696.00
(being the product of (i) $29.50 and (ii) the Rentable Floor Area of the First
Additional Premises).

(iii) Annual Fixed Rent for the First Additional Premises from September 1, 2020
through August 31, 2022, shall be payable at the annual rate of $116,640.00
(being the product of (i) $30.00 and (ii) the Rentable Floor Area of the First
Additional Premises).

(iv) Annual Fixed Rent for the First Additional Premises from September 1, 2022
through February 28, 2023, shall be payable at the annual rate of $118,584.00
(being the product of (i) $30.50 and (ii) the Rentable Floor Area of the First
Additional Premises).

(C) Annual Fixed during the extension option period (if exercised) shall be as
determined pursuant to Section 2.4.1 of the Lease, as herein amended.

 

Page 2



--------------------------------------------------------------------------------

4. For the purposes of computing Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease, Tenant’s payments for real estate taxes
pursuant to Section 2.7 of the Lease and Tenant payments for electricity (as
determined pursuant to Sections 2.5 and 2.8 of the Lease), for the portion of
the Term on and after the First Additional Premises Commencement Date, the
“Rentable Floor Area of the Premises” shall comprise a total of 15,013 square
feet including the Rentable Floor Area of the Initial Premises (being 11,125
square feet) and the Rentable Floor Area of the First Additional Premises (being
3,888 square feet). For the portion of the Lease Term prior to the First
Additional Premises Commencement Date, the “Rentable Floor Area of the Premises”
shall continue to be as provided in the Lease for such purposes.

 

5. For the purposes of computing Tenant’s share of Landlord’s Operating Expenses
pursuant to Section 2.6 of the Lease for the First Additional Premises for the
portion of the Term on and after the First Additional Premises Commencement
Date, the definition of “Base Operating Expenses” contained in Section 2.6 of
the Lease shall be substituted with the following:

 

Base Operating Expenses:    With respect to the First Additional Premises only,
Landlord’s Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2016, (that is the period beginning on January 1, 2016 and ending
on December 31, 2016).

Notwithstanding the foregoing, the definition of Base Operating Expenses with
respect to the Initial Premises shall remain unchanged

 

6. For the purposes of computing Tenant’s share of Landlord’s Tax Expenses
pursuant to Section 2.7 of the Lease for the First Additional Premises for the
portion of the Term on and after the First Additional Premises Commencement
Date, the definition of “Base Taxes” contained in Section 2.1 of the Lease shall
be substituted with the following:

 

Base Taxes:    With respect to the First Additional Premises only, Landlord’s
Tax Expenses (as hereinafter defined in Section 2.7) for fiscal tax year 2017,
(that is, the period beginning July 1, 2016 and ending June 30, 2017).

Notwithstanding the foregoing, the definition of Base Taxes with respect to the
Initial Premises shall remain unchanged.

 

Page 3



--------------------------------------------------------------------------------

7. Landlord shall, at Landlord’s sole cost and expense, perform the work in the
First Additional Premises described on Exhibit B attached to this First
(“Landlord’s Work in the First Additional Premises”); provided, however, that
Landlord shall have no responsibility for the installation or connection of
Tenant’s computer, telephone, other communication equipment, systems or wiring.

Landlord shall endeavor to complete Landlord’s Work in the First Additional
Premises on or before July 1, 2016, however, if Landlord shall have failed to
complete Landlord’s Work in the First Additional Premises, except for items of
work and adjustment of equipment and fixtures which can be completed after
occupancy has been taken without causing substantial interference with Tenant’s
use of the First Additional Premises (i.e. so-called “punch list” items), on or
before September 1, 2016 (the “Outside Completion Date”) (which date shall be
extended automatically for such periods of time as Landlord is prevented from
proceeding with or completing the same by reason of Landlord’s Force Majeure as
defined in Section 6.1 of the Lease or any act or failure to act of Tenant,
Tenant’s contractors, architects, engineers or anyone else engaged by Tenant
which interferes with Landlord’s Work in the First Additional Premises (“Tenant
Delay”) without limiting Landlord’s other rights on account thereof), Tenant
shall have the right to terminate this First Amendment (but not the Lease) by
giving notice to Landlord of Tenant’s desire to do so before such completion and
within the time period from the Outside Completion Date (as so extended) until
the date which is thirty (30) days subsequent to the Outside Completion Date (as
so extended); and, upon the giving of such notice, this First Amendment shall be
deemed void and of no further force and effect without further liability or
obligation on the part of either party under this First Amendment unless, within
thirty (30) days after receipt of such notice, Landlord substantially completes
Landlord’s Work in the First Additional Premises; and such right of termination
of this First Amendment shall be Tenant’s sole and exclusive remedy for
Landlord’s failure so to complete Landlord’s Work in the First Additional
Premises within such time. Each day of Tenant Delay shall be deemed conclusively
to cause an equivalent day of delay by Landlord in substantially completing
Landlord’s Work in the First Additional Premises, and thereby automatically
extend for each such equivalent day of delay the date of the Outside Completion
Date.

 

8. The Number of Parking Spaces provided to Tenant pursuant to Section 1.1 of
the Lease is increased as of the First Additional Premises Commencement Date to
fifty (50).

 

9.

(A) Landlord and Tenant acknowledge that Landlord is holding $139,000.00 as
security for Tenant’s performance of its obligations under the Lease (the
“Existing Security Deposit”). Tenant agrees to pay Landlord $29,000.00 (the
“Additional Security Deposit”) on or before the Effective Date and Landlord
shall hold the same along with the Existing Security Deposit in accordance with

 

Page 4



--------------------------------------------------------------------------------

  Section 9.18 of the Lease as security for the performance by Tenant of all
obligations on the part of the Tenant under the Lease.

(B) Upon Landlord’s receipt of the Additional Security Deposit, both references
to “Sixty-Nine Thousand Five Hundred Dollars ($69,500)” in Section 9.18(C) shall
be replaced with “Eighty Four Thousand Dollars ($84,000)”.

 

10. (A) Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this First Amendment other than The
Shaffer Company (the “Broker”) and in the event any claim is made against
Landlord relative to dealings by Tenant with brokers (other than the Broker),
Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this First Amendment (other than the
Broker); and in the event any claim is made against Tenant relative to dealings
by Landlord with brokers, Landlord shall defend the claim against Tenant with
counsel of Landlord’s selection first approved by Tenant (which approval will
not be unreasonably withheld) and save harmless and indemnify Tenant on account
of loss, cost or damage which may arise by reason of such claim. Landlord shall
be responsible for the payment of a brokerage commission to the Broker pursuant
to a separate agreement.

 

11. Landlord and Tenant acknowledge and agree that Tenant has utilized all of
the Tenant Allowance provided under Section 1.4 of Exhibit B-1 attached to the
Lease; accordingly, Tenant shall have no further rights under such Section 1.4
of Exhibit B-1.

 

12. Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in the
Lease.

 

13. Except as herein amended the Lease shall remain unchanged and in full force
and effect. All references to the “Lease” shall be deemed to be references to
the Lease as herein amended.

 

14. The parties acknowledge and agree that this First Amendment may be executed
by electronic signature, which shall be considered as an original signature for
all purposes and shall have the same force and effect as an original
signature. Without limitation, “electronic signature” shall include faxed
versions of an original signature or electronically scanned and transmitted
versions (e.g., via pdf) of an original signature.

[page ends here]

 

Page 5



--------------------------------------------------------------------------------

EXECUTED as of the date and year first above written.

 

WITNESS:    

LANDLORD:

91 HARTWELL AVENUE TRUST

/s/ Stacey Baker     /s/ David C. Provost    

David C. Provost, For the Trustees of 91

Hartwell Avenue Trust, Pursuant to Written

Delegation, but not individually

 

 

ATTEST:    

TENANT:

 

INOTEK PHARMACEUTICALS CORPORATION

By:

  /s/Amanda M. Green     By:   /s/ Dale Ritter  

Amanda M. Green

   

Name:

Title:

 

Dale Ritter

Treasurer or Assistant Treasurer

(Hereunto Duly Authorized)

 

Page 6



--------------------------------------------------------------------------------

EXHIBIT A

FIRST ADDITIONAL PREMISES

 

 

LOGO [g149430g51y14.gif]



--------------------------------------------------------------------------------

EXHIBIT B

WORK TO BE PERFORMED BY LANDLORD

IN THE FIRST ADDITIONAL PREMISES

 

  1. Landlord will install new ceiling tile over the existing grid. New ceiling
tile will be consistent with the Initial Premises.

 

  2. Landlord will install new carpet consistent with the Initial Premises (if
an exact match is not available, Tenant may choose from Landlord’s sample).

 

  3. Landlord will install new light fixtures which will also be consistent with
the Initial Premises.

 

  4. Landlord will repaint the premise in Tenant’s choice of color(s) from
Landlord’s sample.

 

  5. Landlord will install new window blinds and paint the sills consistent with
the Initial Premises.

Above work under this Exhibit B to be performed in a good workmanlike manner.